Citation Nr: 0409114	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-15 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Whether the appellant has submitted new and material 
evidence in order to reopen his claim of service connection 
for hearing loss.

3.  Whether the appellant has submitted new and material 
evidence in order to reopen his claim of service connection 
for labrynthitis, to include tinnitus and fluid in the ears. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, M. S.
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from  July 1960 to January 1961.  He also served on ACDUTRA 
for two-week periods in the summers of 1961, 1962, and 1963, 
and had other periods of service in the Reserves.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the appellant's claim seeking 
entitlement to service connection for a brain tumor, and 
determined that the appellant had not submitted new and 
material evidence in order to reopen claims of service 
connection for hearing loss and labrynthitis. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


FINDINGS OF FACT

1.  A RO decision in August 1990 denied the appellant's claim 
of entitlement to service connection for hearing loss, 
tinnitus, and fluid in the ears.
 
2.  Evidence submitted subsequent to the August 1990 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss, and labrynthitis, to include tinnitus, and 
fluid in the ears.


CONCLUSIONS OF LAW

1.  The RO's August 1990 decision is final as to the claim 
for service connection for hearing loss, tinnitus, and fluid 
in the ears. 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
appellant's claim of service connection for hearing loss, and 
labrynthitis, to include tinnitus, and fluid in the ears has 
been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant's DD-214 shows that he served in the Marines on 
ACDUTRA from July 1960 to January 1961.  His release from 
active duty examination in January 1961 showed hearing of 
15/15 for both ears for the whispered voice test.  His 
specialty title while on ACDUTRA was a "basic construction 
equipment and "SP" man.  He was in the Reserves until May 
1967.  His annual examination for the Marines in April 1964 
showed hearing of 15/15 for both ears for the whispered voice 
test.  He reported that he did not have and had never had ear 
trouble.  

In May 1990, the appellant claimed service connection for 
tinnitus, hearing loss, and fluid in both ears.  

Treatment records from the East Boston Health Center were 
submitted from the 1980s.  He was seen for labrynthitis.  It 
was noted that the labrynthitis started in February 1984.  In 
March 1984, the appellant was diagnosed with bilateral mild 
high frequency sensorineural loss.  It was noted that this 
was possibly related to noise exposure on the job.  The 
appellant reported tinnitus for many years.  He reported 
episodes of dizziness three to four times a year for many 
years.  He described a blocked sensation in both ears 
occasionally.  He had been a bus driver for many years, and 
explained that the levels of noise on the job were sometimes 
quite loud.  

The appellant's claim of service connection for hearing loss, 
tinnitus, and fluid in the ears was denied in an August 1990 
rating decision.  

In a June 2001 letter, Dr. B. W. indicated that the appellant 
had a remote history of damage to the left ear with symptoms 
of tinnitus for 30+ years.  The appellant had recently been 
diagnosed with a left neuroma tumor present at the left 
vestibular nerve.  He noted that the appellant's tumor was a 
chronic medical condition.  

In  June 2001 letter, a professor associated with UMass 
Memorial noted that the appellant had an acoustic neuroma in 
the left ear which was related to service.  He indicated that 
the appellant had a long history of noise exposure during his 
time in the Marines, and had problems with tinnitus for many 
years since Service.  He noted that the appellant had 
essentially lost the hearing in his left ear.  He asserted 
that since the appellant had an acoustic tumor and had 
essentially lost the hearing in his left ear, he had to rely 
on the hearing in one ear, and likely from the exposure to 
noise in the military, had compromised hearing hearing in his 
right ear.  

In the appellant's July 2001 claim, he wrote that he came 
down with tinnitus approximately one year from leaving 
service.  

Treatment records from Dr. S. S., and East Boston 
Neighborhood Health Center,  were submitted from 1981 to 
2001.  

Treatment records were submitted from the Massachusetts Eye 
and Ear Infirmary and Boston Medical from 1988 to 2001.  In 
March 1988, the appellant was diagnosed with mild, bilateral 
high frequency sensorineural hearing loss.  It was noted that 
the appellant reported military noise exposure in the 
infantry, and that he was now a bus driver by occupation.  An 
audiological report from May 2001 showed gradual loss in the 
left ear for 30 years.  It was noted that the appellant had a 
history of noise exposure and tinnitus in the left ear.  The 
appellant underwent an operation in October 2001 for left 
vestibular Schwannoma with sensorineural hearing loss.  

In August 2002, the Massachusetts Eye and Ear Infirmary 
informed the RO that the 30-year-old records were not 
available.  

The appellant's wife submitted a statement in August 2002.  
She wrote that immediately after marriage 34 years ago, the 
appellant began complaining of tinnitus.  She asserted that 
the appellant's tumor was due to his tinnitus.  

In October 2002, the appellant submitted a treatment report 
from the Boston Medical Center, showing that the appellant 
was seen for left vestibular Schwannoma and tinnitus.  

In the appellant's November 2002 Notice of Disagreement, he 
claimed that he was exposed to loud noises (shooting of guns 
and rifles) while in the Marines with no protective ear gear.  

The appellant submitted a number of articles regarding 
acoustic trauma, hearing loss, and acoustic neuroma.  

The appellant submitted a statement in January 2003 in which 
he attached his DD-214 and Discharge Certificate.  He wrote 
that the DD-214 showed that the appellant had service dates 
of May 1959 to May 1967.  The appellant had highlighted the 
date May 25, 1967 (typed under terminal date of reserve 
obligation).  The honorable discharge certificate showed that 
the appellant was discharged in May 1967.  

A treatment record was submitted from Umass Memorial in 
January 2003.  The appellant was diagnosed with 
disequilibrium and sensorineural hearing loss.  The examiner 
noted that the appellant's audiogram demonstrated some 
moderate to severe sensorineural hearing loss on the high 
tones in the right ear.  

In March 2003, Dr. D.L. wrote that the appellant was 
status/post labrynthtomoy for tumor, and now had deafness and 
dizziness.  

The appellant was afforded a Travel Board hearing in November 
2003.  The appellant contended that he was exposed to loud 
noises as a combat engineer and welder in service.  His wife 
claimed that she noticed the appellant's hearing loss in 
about 1971.  She stated that she noticed dizziness in the 
appellant in the 1960s.  The appellant stated that even 
though the neuroma was discovered in 2001, an examiner said 
that the appellant probably had it longer.  Regarding noise 
exposure, the examiner stated that the appellant fired heavy 
weapons during training at Paris Island, and was not given 
ear protection.  He drove some heavy equipment, and welded.  
He indicated that after service, the appellant drove a bus 
for 24 years.  


Analysis

In August 1990, the RO denied the appellant's claim of 
service connection for hearing loss and tinnitus and fluid in 
the ears.  Under applicable laws and VA regulations, this 
decision is final, and the appellant's claims may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. 
§§ 5108, 7105 (c) (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156.  

As defined by the regulation in effect when the appellant 
filed his application to reopen his claim in July 2001, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (a) (2001).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In its guidelines for implementing the VCAA, the VA amended 
the definition of what constitutes new and material evidence.  
The amended definition of new and material evidence applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001) (codified as amended at 3.156 (a)).  It 
does not apply to the appellant's claim to reopen because the 
appellant filed it at the RO in July 2001.

It is determined that since the August 1990 decision, the 
appellant has submitted new and material evidence in order to 
reopen his claims.  In particular, in a June 2001 letter, a 
professor with UMass Memorial wrote that the appellant had 
had tinnitus for many years since Service.  He also indicated 
that the appellant's compromised hearing was likely from his 
exposure to noise in the military, and that the appellant's 
hearing loss caused his tinnitus.  

This opinion as to the etiology of the appellant's hearing 
loss and tinnitus is not cumulative and redundant.  It had 
not been submitted before.  Since the opinion raises the 
possibility that the appellant's hearing loss and tinnitus 
are related to acoustic trauma in service, it increases the 
possibility that the criteria to establish service connection 
are met.  This decision is not dispositive as to the question 
of whether the appellant was exposed to acoustic trauma while 
he served in ACDUTRA, and if he did, whether such exposure 
was the cause for his hearing loss and tinnitus.  It merely 
reflects that the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claims, and it is determined to be 
material to the appellant's claims.  Accordingly, the claims 
are reopened, and must be considered in light of all the 
evidence, both old and new.  To this extent, the appeal is 
allowed.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for hearing loss is reopened.  

As new and material evidence has been presented, the claim of 
service connection for labrynthitis, to include tinnitus and 
fluid in the ears, is reopened.  


REMAND

As noted in the discussion above, the appellant's claims of 
service connection for hearing loss and labrynthitis, to 
include tinnitus and fluid in the ears are reopened on the 
basis that new and material evidence had been submitted.  The 
next step is to address the question of whether service 
connection is warranted.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 2002).  

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes, and includes full-time 
duty performed by members of the National Guard of any State.  
INACDUTRA generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State. 38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 2002); 38 
C.F.R. § 3.6(a), (c) (2003).

The evidence shows that the appellant did not serve on active 
duty, but rather on ACDUTRA.  As the appellant is not 
considered a "veteran" under 38 U.S.C.A. § 101 (2), (24) 
(West 2002), he is not entitled to certain presumptions 
related to certain diseases and disabilities.  Specifically, 
he is not entitled to the presumption that hearing loss, 
i.e., an "organic disease of the nervous system" when 
manifested to a degree of ten percent or more within one year 
of leaving service, was incurred in service.  38 U.S.C.A. 
§ 1112 (a)(West 2002), 38 C.F.R. § 3.307, 3.309 (2003).  

The appellant claims that his hearing loss and tinnitus are 
due to acoustic trauma he sustained as a combat engineer and 
welder while he was on ACDUTRA.  The appellant's DD-214 from 
his first period of ACDUTRA (July 1960 to January 1961) shows 
that he worked as a "basic construction equipment and 'SP'" 
man.  However, his service personnel records (which 
presumably could help determine whether the appellant was 
exposed to acoustic trauma sufficient to cause hearing loss 
and/or tinnitus) are not of record.  Accordingly, the 
appellant's claim must be remanded to obtain the appellant's 
complete service personnel records from the National 
Personnel Records Center.  In particular, the RO should 
obtain a copy of the appellant's Official Military 
Performance File (OMPF).

The RO should also attempt to obtain all of the appellant's 
service medical records from when he was in the Reserves, 
either from the appellant's Reserve unit or from the Marine 
Corps Reserve Support Command.

The VA's duty to assist requires that the appellant be 
afforded a VA examination with respect to his disability, 
which should take into account the records of the appellant's 
prior medical history, and includes an opinion as to the 
etiology of his disability before a decision concerning his 
appeal can be made.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
After the aforementioned records are obtained, the 
appellant's claim must be remanded for a VA examination to 
determine the etiology of his hearing loss and tinnitus.  

Regarding the appellant's claim of service connection for a 
brain tumor, the evidence shows that the veteran underwent an 
operation in October 2001 for left vestibular Schwannonoma.  
It was contended in an August 2002 statement that the 
appellant's brain tumor was secondary to his tinnitus.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request the appellant's complete 
service personnel records from the National 
Personnel Records Center (NPRC), to include his 
Official Military Performance File (OMPF).  These 
records should be reviewed to ascertain whether the 
appellant was exposed to acoustic trauma during his 
periods of ACDUTRA.

2.  The RO should verify all of the appellant's 
periods of ACDUTRA from when he was in the 
Reserves.  The RO should assure that proper 
documentation of such service is included in the 
claims folder.  

3.  The RO should attempt to obtain complete 
records from the appellant's Reserve unit or from 
the Marine Corps Reserve Support Command.

4.  The appellant should be scheduled for a VA 
audiological examination.  The examiner must 
thoroughly review the claims folder in conjunction 
with evaluating the appellant.  The examiner should 
specifically answer the following questions:

a.  What is the appellant's hearing 
bilaterally in decibels at the 
frequencies 500, 1000, 2000, 3000, and 
4000 hertz? (the examiner should match 
the appellant's hearing threshold with 
each of the five listed frequencies).  

b.  What are the appellant's speech 
recognition scores bilaterally?

c.  If the appellant does have hearing 
loss, state a medical opinion as to the 
time of onset of the disorder.  

d.  If the appellant has hearing loss 
that first became manifest after his 
active service, the examiner should 
state, as a matter of medical judgment 
based on the entire record, whether it is 
at least as likely as not that the 
hearing loss is the result of acoustic 
trauma during the periods of ACDUTRA.  In 
answering this question, the examiner 
should take note of the appellant's post-
service occupations, and the appellant's 
own description of being exposed to loud 
noises as a bus driver.  

e.  Does the appellant have tinnitus?

f.  If the appellant does have tinnitus, 
state a medical opinion as to the time of 
onset of the disorder.

g.  Is the appellant's brain tumor 
proximately due to or the result of 
either appellant's hearing loss or his 
tinnitus?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.  If the examiner cannot 
answer any of the above questions, he should so 
state.  

5.  After the development requested above has been 
completed, the appellant's claims folder should be 
reviewed to ensure that all the foregoing 
development has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action should be taken.  

6.  Thereafter, the claims for service connection 
for hearing loss, and labrynthitis, to include 
tinnitus, and fluid in the ears, as well as a brain 
tumor should be re-adjudicated.  In the event that 
the claims are not resolved to the satisfaction of 
the appellant, he should be provided a supplemental 
statement of the case which includes a summary of 
additional evidence submitted, any additional 
applicable laws and regulations, and the reasons 
for the decision.  After the appellant and his 
representative have been given the applicable time 
to submit additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Appellants' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help appellants, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



